Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art made of record fails to teach/show a valve-open side stopper that is fixed to the rod, and configured to make the valve body open by abutting against the movable core that is attracted to the attracting face when the coil is energized, a valve-closed side stopper that is fixed to the rod on a side closer to the valve seat 15than the valve-open side stopper and capable of abutting against the movable core, a valve spring that urges the valve body in a valve-closing direction, and an auxiliary spring that exhibits a spring force that urges the movable core to move away from the valve-open side stopper and abut against the valve-closed side stopper when the coil is unenergized, 20wherein a surface, opposing the movable core, of the valve-closed side stopper includes an annular first curved face part, a first taper face, and a second taper face, the first curved face part having a cross section curved convexly toward the movable core and being capable of abutting against the movable core, the first taper face being continuous to an inner peripheral side of the first curved face part and gradually separated from the movable core in 25going radially inward from the first curved face part, the second taper face being continuous to an outer peripheral side of the first curved face part and gradually separated from the movable core in going radially outward from the first curved face part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747